Name: Council Regulation (EEC) No 1580/82 of 14 June 1982 amending Regulation (EEC) No 3017/79 on protection against dumped or subsidized imports from countries not members of the European Economic Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6. 82 Official Journal of the European Communities No L 178/9 COUNCIL REGULATION (EEC) No 1580/82 of 14 June 1982 amending Regulation (EEC) No 3017/79 on protection against dumped or subsidized imports from countries not members of the European Economic Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, therefore, in order to avoid abuse of Community procedures and resources, it is appropriate to amend the provisions governing reviews requested by interested parties so as to lay down a minimum period which must elapse after the conclusion of a proceeding before such a review may be conducted, and to ensure that there is evidence of a change in circumstances sufficient to justify a review, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Regulations establishing the common organization of agricultural markets and the Regulations adopted under Article 235 of the Treaty applicable to goods manufactured from agricultural products, and in particular the provisions of the said Regulations which allow for derogation from the general principle that protective measures at frontiers may be replaced solely by the measures provided for in those Regulations, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 3017/79 ('), the Council adopted Community rules and procedures for protection against dumped or subsidized imports from countries which are not members of the European Economic Community ; Whereas Article 14 of the said Regulation provides for the possibility of a review of measures taken by the Community institutions ; whereas, in order to enable parties to protect their interests, it lays down in parti ­ cular that such review may be held if an interested party so requests submits positive information substan ­ tiating the need for review ; Whereas, however, anti-dumping and countervailing measures are taken only after a formal investigation which is both costly and time-consuming and which offers full opportunities for all parties to make known their views ; Article 14 ( 1 ) of Regulation (EEC) No 3017/79 is hereby replaced by the following : * 1 . Regulations imposing anti-dumping or coun ­ tervailing duties and decisions to accept under ­ takings shall be subject to review where warranted. Such review may be held either at the request of a Member State or on the initiative of the Commis ­ sion . A review shall also be held where an inte ­ rested party so requests and submits evidence of changed circumstances sufficient to justify the need for such review, provided that at least one year has elapsed since the conclusion of the proceeding. Such requests shall be addressed to the Commission which shall inform the Member States.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to requests for a review already intro ­ duced. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 339, 31 . 12. 1979, p . 1 .